State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 8, 2015                   105430
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ABA McMILLON,
                    Appellant.
________________________________


Calendar Date:   November 14, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Devine, JJ.

                             __________


     Alexander W. Bloomstein, Hillsdale, for appellant.

      Paul Czajka, District Attorney, Hudson (H. Neal Conolly of
counsel), for respondent.

                             __________


Lahtinen, J.P.

      Appeal from a judgment of the County Court of Columbia
County (Nichols, J.), rendered December 12, 2012, convicting
defendant following a nonjury trial of the violations of
disorderly conduct and harassment in the second degree.

      Police were summoned twice during a July 2011 evening to
defendant's residence. They reportedly were met by defendant's
loud and repeated profanity-laced comments directed at police.
Also present were her children and various neighbors in the
residential neighborhood. During the second dispatch, as an
officer attempted to arrest defendant, she allegedly thrusted her
torso against the officer's torso as she said to the officer,
"How's that?" She was charged with the violations of disorderly
conduct and harassment in the second degree. Following a nonjury
                              -2-                  105430

trial, County Court found her guilty of both charges and
sentenced her to 10 days in jail. Defendant appeals.

      Defendant argues that the convictions were not supported by
legally sufficient evidence and was against the weight of the
evidence. There was proof that defendant engaged in a stream of
protracted, loud and escalating obscenities with the aim of
disparaging police, in the presence of her children and gathering
neighbors. Despite repeated warnings and efforts by police to
calm defendant, she persisted and eventually purposely initiated
physical contact with an officer who was attempting to arrest her
as she uttered a phrase reflecting the intentionality of her act.
Viewed most favorably to the People, this proof was sufficient to
establish disorderly conduct (see People v Weaver, 16 NY3d 123,
128-129 [2011]; see also People v Baker, 20 NY3d 354, 360-361
[2013]; People v Tichenor, 89 NY2d 769, 776-777 [1997], cert
denied 522 U.S. 918 [1997]), as well as harassment in the second
degree (see People v Collins, 178 AD2d 789, 789-790 [1991]).
Upon independently weighing and considering the evidence in the
record, while deferring to the many credibility determinations
made by the factfinder with respect to the considerable
conflicting proof, we find that defendant's convictions were not
against the weight of the evidence (see People v Bleakley, 69
NY2d 490, 495 [1987]).

     McCarthy, Egan Jr. and Devine, JJ., concur.


      ORDERED that the judgment is affirmed, and matter remitted
to the County Court of Columbia County for further proceedings
pursuant to CPL 460.50 (5).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court